The appeal in this case cannot be determined on the present state of the record. We know of no reason why the entry of a judgment on the order of the Appellate Division affirming a judgment carried to it from the Municipal Court through the Appellate Term should be dispensed with any more than in the case of other appeals. The determination of this appeal will, therefore, be suspended until the successful party enters a judgment on the order of affirmance of the Appellate Division. When such a judgment is entered the defendant may take an appeal therefrom. Upon the addition of these necessary papers to the present record in this court the court will dispose of the case on its merits without requiring the parties to appear for further argument.
EDWARD T. BARTLETT, HAIGHT, WERNER, WILLARD BARTLETT, HISCOCK and CHASE, JJ., concur; CULLEN, Ch. J., absent.
Ordered accordingly. *Page 602